DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 101157038 to Won in view of U.S. Patent No. 6,240,572 to Krahmer.
Regarding Claim 1, Won teaches a pet potty comprising: (a) a waste surface loop (Won Fig. 1 #23); (b) rollers (Won Fig. 1 #23 and 25) within the potty for rotating the waste surface loop; (c) a housing (Won Fig. 1 #10) structure around the pet potty: (d) the housing structure includes a top cover (Won Fig. 1 #10); (g) a water jet (Won Fig. 9 #32) for hosing off the waste surface loop as it rotates on the rollers within the potty; and (h) a waste strainer (Won Fig. 9 #14, #73) positioned underneath the water jet for collecting objects which cannot be disintegrated by the water jet, enabling the objects to be conveniently removed by the waste strainer from the potty.
Won teaches a water pump (Won Fig. 16 #33), but is silent on (e) a sanitizer unit located internally within the top cover of the housing structure; (f) wherein the sanitizer unit is adapted to hold sanitizing tablets which dissolve into water travelling through the water jets for hosing off the waste surface loop.  However, Krahmer teaches the general knowledge of one of ordinary skill in the art that it is known to provide (e) a sanitizer unit located internally within the top cover of the housing structure; (f) wherein the sanitizer unit is adapted to hold sanitizing tablets (Krahmer Fig. 1 #36; Fig. 2 water comes from pump #14; Col. 4 lines 60-64) which dissolve into water travelling through the water jets (Won #32) for hosing off the waste surface loop. Krahmer teaches using tablets to provide a flow of water with sanitizing properties.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Won and its flow of water with the teachings of Krahmer before the effective filing date of the claimed invention to control bacteria and to sanitize the toilet as taught by Krahmer.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 101157038 to Won in view of U.S. Patent No. 6,240,572 to Krahmer as applied to claim 1 above, and further in view of U.S. Patent Pub. No. 2020/0225121 to Hall et al.
Regarding Claims 2 and 3, Won as modified teaches the use of sensors in the pet toilet, but is silent on wherein the pet potty further includes an electronic waste analyzer for stool; wherein the electronic waste analyzer is adapted to detect the presence of parasites in waste stool.  However, Hall teaches the general knowledge of one of ordinary skill in the art that it is known to place an electronic stool analyzer in a toilet (Hall #144 and paragraph [0047]).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Won with the teachings Hall before the effective filing date of the claimed invention to track health and wellness as taught by Hall.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 101157038 to Won in view of U.S. Patent No. 6,240,572 to Krahmer and U.S. Patent Pub. No. 2020/0225121 to Hall et al as applied to claims 1, 2, 3 above, and further in view of U.S. Patent Pub. No. 2012/0073507 to Anderson.
Regarding Claim 4, Won as modified is silent on wherein the electronic waste analyzer is powered by a solar panel on the potty.  However, Anderson teaches the general knowledge of one of ordinary skill in the art that it is known to provide a solar panel on a pet potty for providing energy to an electronic sensor (Anderson abstract, paragraph [0014], [0033], claim 10 sensor powered by solar cell).  It would have been obvious to one of ordinary skill in the art to provide energy to the sensors of Won and Won as modified by Hall from solar panels by the modification of the teachings of Anderson before the effective filing date of the claimed invention for environmental benefits.  The modification is merely an obvious engineering design choice involving the selection of a known alternate energy source yielding predictable results.  In other words, the simple substitution of one known energy source for another to obtain predictable results.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



23 August 2022